Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,809,648 (Misra) in view of US 2012/0072995 (Crawford) and US 2015/0020069 (Patani).
With regard to claim 1, Misra discloses a computer-implemented method for license management of virtual appliances in a computing system, the method comprising:
identifying an unactivated appliance in the computing system that is paired with device in the computing system (Misra: Figures 5-6); 
requesting an activation license from a license server in the computing system by the device on behalf of the unactivated appliance (Misra: Figures 5-6); and 
forwarding the activation license from the device to the unactivated appliance for activation in the computing system (Misra: Figures 5-6.  In Misra, intermediate servers (device) are used to provide licensing services for a client, where if an unexpired license is not available to the intermediate server, the intermediate server acts as a relay for propagating a valid license to the client device.).
Misra fails to disclose that the device is an activated appliance.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an activated appliance as the device (intermediate server) of Misra to leverage the available resources of activated clients, removing the requirement for the maintaining of as many dedicated servers (intermediate servers) by a centralized authority, while still providing centralized distribution of licenses in certain cases (thus providing some centralized control over the licenses).
Misra in view of Crawford fails to teach that the appliances (activated and unactivated) are virtual appliances.
However, Patani teaches virtual appliances (Patani: Abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize virtual appliances to provide for the efficient deployment of functions that act as hardware components (e.g. routers, gateways, etc. (Patani: Paragraph [0006])) with the ability to scale the components according to the current needs of the network without requiring the installation and removal of the components (it is noted that the benefits of virtualization, including virtual appliances, were extremely well-known in the art and go beyond the above examples).

With regard to claim 2, Misra in view of Crawford and Patani teaches that each of the unactivated virtual appliance and the activated virtual appliance comprises a plurality of applications or services residing and operating in a preconfigured virtual environment (Patani: Paragraph [0030] and 

With regard to claim 3, Misra in view of Crawford and Patani fails to teach wherein requesting the activation license from the license server in the computing system by the activated virtual appliance on behalf of the unactivated virtual appliance comprises requesting the activation license from the license server in the computing system by the activated virtual appliance using a credential of the activated virtual appliance.
However, Official Notice (See MPEP 2144.03) is taken that it would have been well-known in the art to requesting the activation license from the license server in the computing system by the activated virtual appliance on behalf of the unactivated virtual appliance comprises requesting the activation license from the license server in the computing system by the activated virtual appliance using a credential of the activated virtual appliance (more specifically, the use of credentials in connections between nodes was well-known in the art, such as used for VPNs and/or tunnels).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to use a credential of the activated virtual appliance for the request to ensure that a connection between the activated virtual appliance and the license server is secure, such that the communications would be private to other nodes, thus preventing the interception of the license data by unauthorized nodes.

With regard to claim 4, Misra in view of Crawford and Patani teaches wherein requesting the activation license from the license server in the computing system by the activated virtual appliance on behalf of the unactivated virtual appliance comprises requesting the activation license from the license server in the computing system by the activated virtual appliance based on identification information of 

With regard to claim 5, Misra in view of Crawford and Patani teaches wherein the activation license is identical to an activation license that is issued to the activated virtual appliance (Misra: Figure 2 and Paragraph [0017]-[0019].  The peer nodes are provided with the program that is licensed, and the license in accordance with seat limits with other nodes through the use of the license daemon, meaning that both the activated peer and a peer that is unactivated (to be activated) would both use different seats of the same license after the activation process is complete.).

With regard to claim 6, Misra in view of Crawford and Patani teaches wherein each of the unactivated virtual appliance, the activated virtual appliance and the license server is located in a different computing environment within the computing system (Misra: Figure 3 and Crawford: Figure 2.  Each of the nodes is a different device, and thus would be different computing environments (it is noted that the term “environment” does not present whether the environment is a network, subnet, device, virtual machine, etc.  Even different software programs could be considered different environments.  It is recommended, for clarity, that the instant claim be amended to provide additional detail as to what an “environment” is.).

With regard to claim 7, Misra in view of Crawford and Patani fails to teach wherein the computing system is a hybrid cloud computing system, wherein the unactivated virtual appliance is located in a private cloud computing environment, wherein the activated virtual appliance is located in a public cloud computing environment.


With regard to claim 8, Misra in view of Crawford and Patani fails to teach wherein at least one of the unactivated virtual appliance and the activated virtual appliance is a hybrid cloud management virtual appliance.
However, Official Notice is taken that it would have been well-known in the art at the time of filing to have at least one of the unactivated virtual appliance and the activated virtual appliance is a hybrid cloud management virtual appliance (more specifically, virtual management appliances, including those that would require licensing, were well-known in the art).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have at least one of the activated and unactivated virtual appliance being a hybrid cloud management virtual appliance to allow the proper licensing and propagation of such licenses to be applied to the 

With regard to claims 9-20, the instant claims are similar to claims 1-8, and are rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444